Citation Nr: 0815048	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-17 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a condition of the 
lumbar spine.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served from April 1981 to May 1984, and September 
1984 to April 2003.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Montgomery, Alabama, that denied the benefit sought 
on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that details about the character of the 
veteran's service must be ascertained before adjudication can 
take place.  On his January 2003 claim form, the veteran 
states he served with the Active US Air National Guard from 
December 1984 to March 2003.  He contends his back was 
injured during this time.  Medical records from this time 
confirm this.  For example, a record from August 1989 shows a 
diagnosis of sciatica, and records from August 1996 and 
November 1997 show a diagnosis of spondylolysis at L5.  
However, the veteran's duty status, including whether his 
service at that time constituted active duty for training or 
inactive duty for training, is unknown.  It appears by a 
deferred rating decision of September 2003 that the RO 
attempted to ascertain this information, but it was never 
resolved.  This is essential information which must be 
obtained before adjudication can take place.

A remand is additionally required in order to afford the 
veteran a VA examination to determine the nature and etiology 
of his disability. In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  Here, 
the veteran was diagnosed with levoscoliosis, disk space 
narrowing and muscle spasms of the lumbar spine in a VA 
examination of March 2003.  As described above, there is 
documentation of back problems during the veteran's time in 
the Air National Guard, but the VA examiner provided no 
opinion as to any link between the current diagnosis and the 
problems documented in service.  The examiner also indicated 
his report was prepared without a review of the veteran's 
claims file.  In addition, there is some indication that the 
veteran's back problems noted from his time in service are 
congenital, as the November 1997 record cites a congenital 
defect in the pars intarticulares of L5.  A examination is 
needed to reconcile all of this evidence.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training with the Air National Guard, and 
(2) forward any and all available service 
medical records associated with such duty 
that are not already incorporated in the 
record.  If no additional service medical 
records are located or if the dates and 
character of the veteran's service in the 
Air National Guard cannot be ascertained, 
a written statement to that effect should 
be requested for incorporation into the 
record.

2.  The veteran should be afforded an 
examination of his lumbar spine to 
confirm the diagnosis of and ascertain 
the nature and etiology of his lumbar 
spine condition.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion as to whether the 
veteran entered service with a lumbar 
spine condition.  If so, the examiner is 
requested to indicate whether the lumbar 
spine condition increased in severity 
during service, and if it did, whether 
the increase in severity represented a 
chronic worsening of the disorder or the 
natural progress of the disorder.  

If the veteran did not enter service with 
a lumbar spine condition, the examiner is 
requested to offer an opinion as to 
whether the lumbar spine condition is in 
any way causally or etiologically related 
to the symptomatology shown in the 
medical records from the time the veteran 
was serving in the Air National Guard.  
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).


After all of the above actions have been completed 
readjudicate the veteran's claim.  If the claim remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



